Title: Reply to the Plan of Association, [6 March 1756]
From: Franklin, Benjamin
To: 


Among Franklin’s papers is a draft paragraph in his hand countering the assertion in the Plan of Association of the independent companies that the Militia Act had produced few enlistments. Obviously intended as a compliment to the German volunteers in his regiment, the paragraph appears, in an almost literal translation, in the Philadelphische Zeitung, March 6, 1756.
 
[March 6, 1756]
The Assertion in the above Paper, that “but few of the People seem inclined to muster under the present Military Law.” seems however to be a Mistake; for we can with Truth inform our Readers, that on the same Day nine Companies of the Philadelphia Regiment of Foot under Col. Franklin consisting as ’tis said of near 1000 Men, when all together, appeared in Arms, being mustered under Officers commissioned in Pursuance of the Law. And we had the Pleasure to observe, that our German People made a considerable Part of the Body that gave this Testimony of their Loyalty to their King, and Respect to the Laws of their Country. As the Law does not compel any Man to bear Arms, but every one is left to his Liberty, this voluntary Proof of their Zeal for the Publick Good is the more convincing.
